In an action to impress a trust upon real property and bank accounts, and for an accounting, defendant appeals from an order of the Supreme Court, Kings County, dated May 13, 1960, granting plaintiff’s motion, pursuant to rule 122 of the Rules of Civil Practice, to direct defendant to appear for examination for the purpose of enabling plaintiffs to frame their second amended complaint. *792Order affirmed, with $10 costs and disbursements. No opinion. The examination of defendant shall proceed on 10 days’ written notice or any other date mutually fixed by the parties. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.